Title: John Adams to Cotton Tufts, 30 June 1776
From: Adams, John
To: Tufts, Cotton


     
      Dear Sir
      Philadelphia June 30th. 1776
     
     Your Favour of the 17th. I received by Yesterdays Post. Am much obliged, to you for your judicious Observations of the Spirit of Com­merce and Privateering, and many other Subjects, which I have not Time to consider, at present. I mean to express my Sentiments of them in this Letter.
     You tell me a Plan is forming for immediately erecting a Foundery. I wish you would oblige me so much as to write me, who the Persons are who have laid this Plan: whether it is to be carried on by the Public or by private Persons—who are the Undertakers—where the Foundery is to be—whether it is a brass or an Iron Foundery or both? In short what the Plan is in all its Particulars. . . . Are there any Artists sufficiently skilled with you? Have you Iron, or Ore, suitable to make Iron, proper for Cannon. Where shall you get Brass? Has Mr. Aaron Hobart of Abington done any Thing at casting Cannon. Has he an Air Furnace? Where does he get his Iron? And where, his Skill and Knowledge?
     There are several other Subjects of Inquiry that occur to my Mind, which are of no small Importance.
     Musquetts and Bayonnetts are excessively wanted in all the Colonies. Twelve Months ago We were distressed, to a Degree that Posterity will scarcely credit for Powder. This is now over. Now Arms are almost in as much Demand. The Convention of Virginia have taken as bold a Step to get Arms as the Massachusetts did to get Salt Petre. They have passed an ordinance for paying out of the public Treasury Twenty Dollars for every Musquet and Bayonnett which shall be made in the Colony for a year. Pensilvania makes very good Guns and in considerable Numbers. I fear the Massachusetts, in the Multiplicity of their Cares, have not done so much as they might in this Way. I am sure that Province upon a proper Exertion of its Ingenuity and Policy, as well as the Wit and Dexterity of her Tradesmen might make a vast Number of Arms annually. I want to be informed, what Number is now made Weekly or Monthly in the Province. How many are made by Mr. Orr; how many by Pratt, how many by Barrett of Concord, and how many by Pomroy of Northampton. . . . I sincerely wish that the Province would undertake in a public Capacity to encourage this Manufacture, and that they might do it with as much Wisdom and Spirit, and then I know they would have as much success, as they had in the Manufacture of Salt Petre.
     There are several other Articles which deserve the public Attention.
     Flints begin to be wanted, and I am convinced that those Colonies abound with the proper Flint Stone, and that nothing is wanting but a little Attention to find it, and a little skill, to brake it into the proper Sizes and Shapes. Orange County in New York abounds with it, and the People there use no other flints. I wish the general Court would set a Committee to search for it, or recommend it to the select Men of the Towns to look for it.
     Sulphur is an Object which lies in your Way as a Philosopher and a Physician. . . . Is it to be found any where in the Province. Our Province has an Advantage of all others, in one Respect, the Division of it into Towns which are incorporated Bodies Politick and have public Officers and frequent public Meetings, gives the General Court Power, by ordering the select Men to call Town Meetings and to insert any subject in the Warrant, to diffuse and circulate any Information or Instruction and a Spirit of Inquiry into the whole Mass of the People at once. If some such Method was taken it is very likely that Sulphur Ore might be found in Plenty.
     Lead is another Thing of great Importance, and there certainly is a great Quantity of the Ore in the Towns of Northampton and Southampton. It is a Pity that Something cannot be done to set the Manufacture agoing.
     In one Word, my Friend, I cannot think that Country safe, which has not within itself every Material necessary for War, and the Art of making Use of those Materials. I never shall be easy, then, untill We shall have made Discoveries of Salt Petre, Sulphur, Flynts, Lead, Cannon, Mortars, Ball, Shells, Musquetts, and Powder, in sufficient Plenty, so that We may always be sure of having enough of each.
     Another Thing my Heart is set upon is Salt. Pray inform me, what has been done with you towards the Manufacture.
     The Intelligence you give me of your Success, in ferretting away, the Men of War, is some Consolation for the melancholly Accounts We have from Canada. It proves that Coll. Quincy was right when he wrote me, that with Powder and heavy Cannon, he would undertake to make Prisoners at Discretion of the Army in the Town and the fleet in the Harbour as he did last Summer.
     
      I am &c.
     
    